In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                ___________________________

                     No. 02-18-00035-CV
                ___________________________

              HARRIETT NICHOLSON, Appellant

                                V.

THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK AS
TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWMBS, INC., CWMBS
  REFORMING LOAN REMIC TRUST CERTIFICATES SERIES 2005-R2,
  MELANIE COWAN, BANK OF AMERICA, N.A., AND RECONTRUST
                  COMPANY, N.A., Appellees


             On Appeal from the 342nd District Court
                     Tarrant County, Texas
                 Trial Court No. 342-262692-12


               Before Bassel, Kerr, and Pittman, JJ.
               Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Harriett Nicholson attempts to appeal an October 26, 2017 order

labeled “Final Judgment.”      On January 10, 2019, we notified Nicholson of our

concern that we lack jurisdiction over this appeal because the order does not appear

to be a final judgment that disposes of all parties. See Lehmann v. Har-Con Corp., 39

S.W.3d 191, 200 (Tex. 2001) (explaining that a judgment is final for purposes of

appeal if it (1) actually disposes of all claims and parties or (2) states with unmistakable

clarity that it is a final judgment). We informed Nicholson that her appeal could be

dismissed for want of jurisdiction unless she or any party desiring to continue the

appeal filed a response showing grounds for continuing the appeal. See Tex. R. App.

P. 42.3(a), 44.3. In response, Nicholson filed an unopposed amended motion to abate

the appeal, claiming that the October 26, 2017 order is final but that it is erroneous

and seeking to have the appeal abated “until the remaining claims, parties, and issues

are resolved in the trial court.” Because the response does not show grounds for

continuing the appeal, we dismiss this appeal for want of jurisdiction.1 See Tex. R.

App. P. 42.3(a), 43.2(f); Lehmann, 39 S.W.3d at 200.

                                                        Per Curiam

Delivered: January 31, 2019

       1
        Because we lack jurisdiction over this appeal, we take no action on
Nicholson’s “Unopposed Amended Motion To Abate Appeal.” See Elliott v. Deutsche
Bank Nat’l Trust Co., No. 02-16-00421-CV, 2017 WL 526315, at *1 n.2 (Tex. App.—
Fort Worth Feb. 9, 2017, no pet.) (mem. op.) (“Because we lack jurisdiction over this
appeal, we take no action on Appellants’ ‘Motion for Stay of Action on Appeal.’”).

                                             2